COLEMAN, J.
The record shows that the grand jury was organized on the 14th day of April, 1890. The regular term of the court began on the 7th day of April, that being the first Monday of the month. The act to establish the City Court of Anniston does not require that the grand jury be organized during the first week, but may be organized at such time as the court may deem it expedient.— O'Brien v. State, 91 Ala. 16. There is no evidence in the record to show that a grand jury had been organized during the term, previous to the one which preferred the indictment. In fact, there is no evidence to support any of the grounds, upon which -the motion was made to quash the indictment.
There was no error in the refusal of the court to charge the jury, that “if the evidence failed to show that the deiendant sold and received pay for the quantity of whiskey testified to in this case, they must find him not guilty.” It is not necessary that the whiskey be sold for cash, to constitute a violation of the law. The witness for the State testified that he bought the whiskey, and there was nothing to controvert the truth of this statement.
We have examined the second charge requested by the defendant, and have not discovered wherein it is erroneous. When referred to the evidence-, it asserts a correct proposition of law, and is neither misleading nor argumentative. The witness for the State testified, that he bought the whiskey from a young man in the back room of the defendant’s store; that he did not know to whom the whiskey belonged, or the name *68of the young man, or that he was the clerk or employé of the defendant; that he had seen the young man, one other time, in the store, sweeping. A charge which substantially asserts-the sale of the whiskey in the back room of defendant’s store, alone, was not sufficient to justify a conviction, unless the jury were satisfied beyond a reasonable doubt that the defendant was interested in the sale of the whiskey, and that the young man who sold the whiskey was acting as the clerk or employé' of the defendant, is free from objection, and ought to have been given.
Reversed and remanded.